DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 11/30/20, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TAN-UYEN T HO/               Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                         
Response to Amendment
The Amendment filed 08/03/20 has been entered. Claims 21, 33, and 40 have been amended. Claims 21-34 and 40 are addressed in the following office action.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the claimed "an embolic protection device". Accordingly, claims 21-40 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the claimed “the expandable hoop”. Accordingly, claims 29 and 30 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the claimed “the expandable hoop is located at the midline of the expandable portion”. Accordingly, claim 30 is not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 31-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2013/0066346) in view of Ressemann et al. (US 5,836,868),  both cited in previous office action.
Regarding claim 21, 23, 24, 26, 27, 33, and 40, an invention relating to intravascular treatment devices, Pigott discloses (Figs. 1 & 11-13) a method for treating a zone of attention within a vascular system, said zone of attention comprising a blood vessel comprising atherosclerotic material (Par. 0023), the method comprising the steps of: providing an intravascular catheter device (10) for preparing the zone of attention comprising: a handle assembly (20) comprising a control member (25); a flexible catheter tube (230; Par. 0052 & 0028) extending from the handle assembly (Par. 0028); an expandable portion (232) secured to a distal end of said flexible catheter tube (Par. 0053) and comprising a plurality of struts (234A-B) defining an outer surface, wherein the expandable portion is operable between a closed position (Fig. 11) where the expandable portion has a first diameter, and an opened position (Fig. 12) where the expandable portion has a second diameter that is larger than the first diameter (Abstract); an inner sleeve (240) disposed within the flexible catheter tube wherein said inner sleeve is supported for sliding movement within the flexible catheter tube (Par. 0034 & 0057), wherein said inner sleeve is connected to the control member at a proximal end (Par. 0035); a tip member (238) attached to the inner sleeve and the expandable portion so as to move the struts from the closed position into the opened position when the tip member is retracted relative to the catheter tube (Par. 0053, 0057, 0036, 0042); an incising member (236) provided on, and extending from the outer surface of, a proximal half of at least one of the struts, wherein said incising member extends  parallel with a longitudinal axis of the expandable portion [i.e. when in the closed position] (Fig. 11; Abstract & Par. 0055); a sheath [i.e. protective sheath] (Par. 0053); wherein each of the plurality of struts comprises a flattened surface (A, see annotated figure below) configured to permit the outward facing surface of each strut to ride along the atherosclerotic material and limit the depth the incising member extends into the atherosclerotic material when the expandable portion is placed in the opened position and retracted axially through the blood vessel (Par 0044 & 0052); introducing the expandable portion into the vascular system (Par. 0052 & 0040); negotiating the expandable portion to a downstream end of the zone of attention (54; Fig. 3); retracting said sheath prior to placing the expandable portion in the opened position (Par. 0041-0042); retracting the inner sleeve by way of the control member so as to place the expandable portion in the opened position; pulling the handle assembly so as to retract the expandable portion in a linear, non-rotating fashion along some or all of the zone of attention, while the expandable portion is in the opened position, to create axially extending, linear or straight-line slits in the atherosclerotic material located therein (Par. 0041-0045); extending the inner sleeve by way of the control member so as to place the expandable portion in the closed position once an upstream end of the zone of attention is reached; extending said sheath and removing the expandable portion from the vascular system (Par. 0044); and after retracting the expandable portion: introducing an angioplasty balloon into the vascular system; negotiating the angioplasty balloon to the zone of attention; and performing angioplasty at the fragmented atherosclerotic material at the zone of attention by inflating the angioplasty balloon to compress the atherosclerotic material to create luminal gain (Par. 0004 & 0023). However, Pigott fails to disclose the method steps of an embolic protection device surrounding the outer surface of a distal half of the plurality of struts, wherein the embolic protection device is configured to capture particulate; retracting the expandable portion along some or all of the zone of attention, while the expandable portion is in the opened position, to create axially extending slits in the atherosclerotic material located therein and simultaneously trap released particulate within the embolic protection device; placing the expandable portion in the closed position once an upstream end of the zone of attention is reached to capture the particulate within the embolic protection device; and removing the expandable portion from the vascular system so as to remove the captured particulate. 

    PNG
    media_image1.png
    321
    195
    media_image1.png
    Greyscale

In the same field of endeavor, which is intravascular treatment devices, Ressemann teaches (Fig. 17) a method steps of an embolic protection device (220) surrounding the outer surface of a distal half of the plurality of struts (102), wherein the embolic protection device is configured to capture particulate; retracting the expandable portion along some or all of the zone of attention, while the expandable portion is in the opened position, to create slits in the atherosclerotic material located therein and simultaneously trap released particulate within the embolic protection device (Col. 24, lines 58-66 & Col. 31, lines 45-60); placing the expandable portion in the closed position once an upstream end of the zone of attention is reached to capture the particulate within the embolic protection device; and removing the expandable portion from the vascular system so as to remove the captured particulate (Col. 28, lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have the method steps of an embolic protection device surrounding the outer surface of a distal half of the plurality of struts, wherein the embolic protection device is configured to capture particulate; retracting the expandable portion along some or all of the zone of attention, while the expandable portion is in the opened position, to create axially extending slits in the atherosclerotic material located therein and simultaneously trap released particulate within the embolic protection device; placing the expandable portion in the closed position once an upstream end of the zone of attention is reached to capture the particulate within the embolic protection device; and removing the expandable portion from the vascular system so as to remove the captured particulate. Doing so would enhance retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18), as taught by Ressemann.
Regarding claim 22, Pigott, as modified by Ressemann, discloses the method of claim 21. Pigott further discloses wherein: each of the plurality of struts comprises a flattened portion (A, see annotated figure above) configured to permit each strut to ride along the atherosclerotic material within the zone of attention when the expandable portion is placed in the opened position and retracted axially through the blood vessel (Par 0044 & 0052).
Regarding claim 25, Pigott, as modified by Ressemann, discloses the method of claim 21. Pigott further discloses wherein: said expandable portion is biased in the opened position (Par. 0057).
Regarding claim 28, Pigott, as modified by Ressemann, discloses the method of claim 21. Pigott further discloses (Figs. 11-13) wherein: the incising member defines a sharpened edge [i.e. the outward most part (Abstract)] located along an upper edge thereof; the incising member extends along the midline of the strut; and the incising member extends along the entire proximal half of the at least one strut (Figs. 11-13).
Regarding claims 31-32, Pigott, as modified by Ressemann, discloses the method of claim 21. Pigott fails to further disclose wherein: the embolic protection device comprises a mesh; and wherein: the embolic protection device comprises a cover having a plurality of apertures located therein.
Ressemann further teaches wherein: the embolic protection device comprises a mesh [i.e. fabric or filter-like]; and wherein: the embolic protection device comprises a cover having a plurality of apertures located therein (Col. 25, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Ressemann, to have the method steps of wherein: the embolic protection device comprises a mesh; and wherein: the embolic protection device comprises a cover having a plurality of apertures located therein. Doing so would enhance retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18), as taught by Ressemann.
Regarding claim 34, Pigott, as modified by Ressemann, discloses the method of claim 33. Pigott further discloses wherein: said plurality of struts comprise at least three struts which are spaced apart from one another (Par. 0052 & 0049).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott, in view of Ressemann, as applied to claim 27 above, and further in view of Weber et al. (US 2004/0204738), cited in previous office action.
Regarding claims 29-30, Pigott, as modified by Ressemann, discloses the method of claim 27. However, Pigott fails to further disclose wherein: said intravascular catheter device further comprises an expandable hoop located about the outer surface of the expandable portion and secured to the embolic protection device, wherein the expandable hoop is configured to move between the opened and the closed positions; and wherein: the expandable hoop is located at  the midline of the expandable portion; a distal end of the embolic protection device is attached to the tip member; and a proximal end of the embolic protection device is attached to the expandable hoop.
In same field endeavor, which is intravascular treatment devices, Weber teaches  (Figs. 3A-B) wherein: said intravascular catheter device further comprises an expandable hoop (314) located about the outer surface of the expandable portion and secured to the embolic protection device (316), wherein the expandable hoop is configured to move between the opened and the closed positions (Figs. 3A-B); and wherein: the expandable hoop is located at  the midline of the expandable portion (Fig. 3A); a distal end of the embolic protection device is attached to the tip member (Fig. 3A); and a proximal end of the embolic protection device is attached to the expandable hoop (Par. 0038 & 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Ressemann, to have the method steps of wherein: said intravascular catheter device further comprises an expandable hoop located about the outer surface of the expandable portion and secured to the embolic protection device, wherein the expandable hoop is configured to move between the opened and the closed positions; and wherein: the expandable hoop is located at  the midline of the expandable portion; a distal end of the embolic protection device is attached to the tip member; and a proximal end of the embolic protection device is attached to the expandable hoop. Doing so would maintain a generally uniform lateral spacing between the expandable members [i.e. struts] (Par. 0038), as taught by Weber.
Response to Arguments
Applicant’s appeal brief arguments, filed 11/30/20, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of 21-32 and 40 have been withdrawn. 
Applicant's arguments concerning Pigott as modified by Ressemann have been fully considered but they are not persuasive. Applicant argues that hindsight is required for the combination of Pigott and Ressemann because Ressemann does not provide motivation for adding embolic protection to incising element of Pigott. Examiner respectfully disagrees. 
Ressemann provides the motivation of enhancing retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18).
Also, applicant argues Ressemann’s rotational nature must be considered since applicant is claiming “non-rotational retraction in combination with creating axial slits and capturing particulate with embolic device. Examiner respectfully disagrees. 
Ressemann is being relied upon to teach an embolic protection device. Ressemann cutting means [i.e. expandable removal element (16; Fig. 17)] is considered evidential of a cutting means that can be retracted axially to disrupt an atherectomy and capture particulate in an embolic protection device (Col. 24, lines 58-66 & Col. 31, lines 45-60). 
Lastly, applicant argues that Pigott and Ressemann present different techniques for different purposes, hence one of ordinary skill in the art would not be motivated to look to Ressemann for modification of Pigott. Examiner respectfully disagrees.
Pigott and Ressemann are from the same field of endeavor, which is intravascular treatment devices. Additionally, Ressemann teaches the claimed embolic protection device for enhancing retention of occlusion material and would allow captured material to be retrieved for a biopsy or other procedure (Col. 28, lines 13-18). Hence, obviating the modification of Pigott to have the embolic protection device.
Applicant’s remaining arguments, with respect to the rejection of claims under 35 U.S.C. 103 rejection in view of Zacca have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of previously cited prior art references Pigott and Ressemann.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771